Holmes, J.
The plaintiff’s case was, that the defendant’s workman took the lamp into the shafting box where he had to mend the pipe, and that he knew that the box was soaked with oil. The judge was warranted in finding these to be the facts. If he did so, we cannot say that he was not warranted in finding that a plumber who knew his business would not set fire to the box unless he was careless. On the other hand, we cannot say that the plaintiff was not warranted in assuming that the condition of the box was obvious, and would be noticed by the workman, and that the workman was aware that oil is easily ignited by flame. Exceptions overruled.